UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7015


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RYAN KENNETH GROOMS,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:09-cr-00592-DCN-8)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Kenneth Grooms, Appellant Pro Se.              Matthew   J. Modica,
Nathan   S.   Williams,  Assistant   United          States    Attorneys,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan   Kenneth    Grooms    appeals      the    district       court’s    order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district   court.          United       States     v.    Grooms,     No.

2:09-cr-00592-DCN-8 (D.S.C. June 5, 2015).                      We dispense with

oral    argument    because      the    facts   and     legal    contentions      are

adequately     presented    in    the    materials      before    this    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2